Pfeifer, J.,
dissenting. Those of us who grew up in small towns remember the familiar wail of the firehouse siren. It called in farmers from fields, barbers from behind their chairs, and lawyers from lunch, to respond to a neighbor’s call for help. The allure of the alarm may have been replaced by the banality of the beeper, but the core idea, neighbors helping neighbors, still beats in the heart of local fire departments all over this state. Local fire departments form the first line of defense, and bring local knowledge to the fight when others come to help.
The Ohio Administrative Code recognizes the important role of local fire departments. The majority errs when it makes this case about the definition of “compatible.” Ohio Adm.Code 1301:7 — 7—05(B)(6) puts the onus on the county to make threads compatible with those used by the local fire department, not vice versa. The local threads are the ones that already exist — it is the county that must make the match. As it now stands, it is the local departments that must make their equipment compatible with the county threads, through the use of adapters. That is obviously not the intent of the Administrative Code section at issue. The responsibility of compatibility is with the county, not the local fire departments. Otherwise, Ohio Adm.Code 1301:7 — 7—05(B)(6) would call for connections adaptable for use by the local departments.
The increased expense of changing threads, cited by the majority as an additional reason for deciding against the local departments, does not hold water. What local fire departments represent — self-sufficiency, local control, and unity— is priceless, and if not priceless, is worth more than $140 a hydrant.
Resnick, J., concurs in the foregoing dissenting opinion.